The improvements consisted of an office, boiler house, and millhouse. In order to sustain the defense of estoppel, it was incumbent on the defendants to *Page 342 
show that they made the improvements bona fide, and under the belief that the land belonged to them. Not only is the nature of the improvements important in determining whether they were made in good faith, but the amount expended in erecting them likewise throws light upon such a question. If a person expends a large sum in improvements, such fact more naturally tends to show good faith than would arise from the expenditure of an insignificant sum. This exception should be sustained.
MR. JUSTICE FRASER concurs in the opinion announced by the CHIEF JUSTICE.